Citation Nr: 1455830	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  07-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disorder with mild right-sided radiculopathy, to include as secondary to service-connected gunshot wound (GSW) residuals with associated tibial neuralgia of the right lower extremity.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A hearing was held on June 29, 2009, by means of video conferencing equipment with the appellant in Chicago, Illinois, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board subsequently remanded the case for further development in November 2009 and December 2010.  That development was completed, and the case was returned to the Board for appellate review.

In June 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  After receiving the completed VHA medical opinion in September 2012, the Veteran and his representative had an opportunity to comment upon the VHA opinion and to offer argument and additional evidence.  No response was received.  In February 2013, the Board denied entitlement to service connection for the low back disorder.

The Veteran appealed the Board's denial of service connection for a low back disorder to the Court of Appeals for Veterans Claims (CAVC).  The Veteran's representative and VA agreed upon a Joint Motion for Remand (JMR).  CAVC issued an Order returning the case to the Board for action consistent with the JMR in September 2013.  Copies of the JMR and CAVC Order have been associated with the claims file. 

The Board remanded this matter in April 2014 for an additional opinion from an examiner regarding the etiology of his claimed condition.  As discussed below, the opinion is inadequate for rating purposes.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination to determine the nature and etiology of the Veteran's low back disorder, to include whether the disorder was caused by or aggravated by his service-connected gunshot wound (GSW) residuals with associated tibial neuralgia of the right lower extremity.

As noted in April 2014, of record are VA examination reports dated September 2005, February 2006, January 2010, and March 2011.  For various reasons, the opinions provided in these reports are not adequate, in whole or in part, for rating purposes.  Also of record is a VHA medical opinion that the Board obtained in September 2012.  In the September 2013 JMR, the parties found that the September 2012 VHA opinion is not adequate for rating purposes because the physician did not provide adequate rationale explaining whether the low back disorder was aggravated by the service-connected GSW residuals with associated tibial neuralgia of the right lower extremity.  The parties agreed that the Board needed to remand this matter to obtain an adequate opinion as to whether it is at least as likely as not that the Veteran's low back disorder, to include radiculopathy, was aggravated by his service-connected GSW residuals with associated tibial neuralgia of the right lower extremity.  Accordingly, pursuant to the JMR, the Board remanded this matter in April 2014 to obtain an additional etiology opinion addressing aggravation of the Veteran's low back disorder.  Unfortunately, the opinion received in April 2014 is inadequate for rating purposes.  Mainly, the examiner used the incorrect standard for determining aggravation.  Further, the examiner stated that there is no documentation that the Veteran had any back injury while in the service.  Since the examiner failed to address the January 1965 service treatment record which indicates that the Veteran was treated for his back after a fall, the Board finds that the examiner's opinion is based on an inaccurate factual premise and is entitled to no probative value.  See Boggs v West, 11 Vet App 334, 345 (1998); Reonal v Brown, 5 Vet App 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value.")  As such, a remand is warranted for another opinion regarding the etiology of the Veteran's back complaints.

The Board observes that the Veteran submitted private treatment records indicating that he has sciatica due to his gunshot wound.  However, the physician indicated that the appointment was for a new patient evaluation, the physician did not indicate review of the Veteran's medical records, and the Veteran declined to have testing such as an electromyogram (EMG).  Thus, the Board finds that a remand is warranted for EMG testing and to obtain an opinion as to whether the Veteran has sciatica and if so, whether it is related to service or his service-connected residuals of a GSW.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Compensation and Pension examination with an examiner with the appropriate expertise to determine the etiology of the Veteran's low back disorder, to include radiculopathy.  The examiner must be provided access to the Veteran's electronic claims file on VBMS and Virtual VA.  The examiner must indicate review of the documents in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and all diagnosis of the spine, to include radiculopathy must be indicated.  An EMG test should be provided unless the examiner fully explains why one is not necessary.

The examiner must provide the following opinions:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder is related to or manifested during service, to include as due to his service-connected GSW with associated tibial neuralgia of the right lower extremity.  The examiner must address the January 1965 service treatment record showing treatment for back pain.

b) If not, whether it is at least as likely as not (50 percent or greater probability) that the low back disorder has been aggravated (or worsened) by his service-connected GSW with associated tibial neuralgia of the right lower extremity.

c) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's radiculopathy is related to or manifested during service, to include as due to his service-connected GSW with associated tibial neuralgia of the right lower extremity.  The examiner must address the in-service treatment of and profile for sciatica due to the GSW.  The examiner must also address the July 2014 private treatment record from Dr. S.E.L. at EMG Centers of Chicagoland which indicates that the Veteran's sciatica is related to the GSW.

d) If not, whether it is at least as likely as not (50 percent or greater probability) that the radiculopathy has been aggravated (or worsened) by his service-connected GSW with associated tibial neuralgia of the right lower extremity.  The examiner must address the in-service treatment of and profile for sciatica due to the GSW.  The examiner must also address the July 2014 private treatment record from Dr. S.E.L. at EMG Centers of Chicagoland which indicates that the Veteran's sciatica is related to the GSW.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Ensure that each requested opinion has been provided.  Because the sciatic nerve was treated during service for issues unrelated to the low back, please ensure that a separate opinion has been provided addressing the etiology of any current sciatica.

3. After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



